Citation Nr: 0912665	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  05-27 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for right ear hearing 
loss.  

2. Entitlement to service connection for left ear hearing 
loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1970 to January 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in December 2004, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  


FINDINGS OF FACT

1. Right ear hearing loss did not increase in severity during 
service.

2. Left ear hearing loss is shown by competent medical 
evidence to be the result of service.


CONCLUSIONS OF LAW

1. Right ear hearing loss was not aggravated by service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2008).

2. Left ear hearing loss was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 





Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in August 2004.  , The Veteran was notified of the evidence 
needed to substantiate the claim of service connection, 
namely, evidence of current disability; evidence of an injury 
or disease in service or an event in service, causing injury 
or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  The Veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any such records on 
his behalf.  The notice included the general provision for 
the effective date of the claim.  



As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(pre-adjudication notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable).  

To the extent that the VCAA notice, pertaining to the degree 
of disability assignable, was not provided, as the claim of 
service connection for the right ear is are denied, no 
disability rating can be assigned as a matter of law and 
therefore there is no possibility of any prejudice to the 
Veteran with respect to this limited VCAA content error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As for service connection for left ear hearing loss, as the 
claim is granted, the RO has not yet rated the disability, 
which is a separate adjudication and the rating of disability 
is an appealable issue.  Therefore there is no possibility of 
any prejudice to the Veteran with respect to this limited 
VCAA content error on the claim, which is granted.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records and VA records.  The Veteran was afforded a 
VA examination in November 2004, and the Board obtained an 
opinion from the Veterans Health Administration (VHA) in 
December 2008.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A Veteran is presumed to be in sound condition when on 
entrance into military service except for conditions noted on 
the entrance examination.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153, 
38 C.F.R. § 3.306(a)

Aggravation may not be conceded where the disability 
underwent no increase in severity during service, on the 
basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

Temporary or intermittent flare-ups of symptoms of a pre-
existing condition during service does not constitute 
sufficient evidence to be considered aggravation in service 
unless the underlying condition, as contrasted to symptoms, 
is worsened.  Aggravation, that is, an increase in 
disability, in service is based upon a worsening of the pre-
service condition to the extent that a Veteran's average 
earning capacity has diminished.  Hunt v. Derwinski, 1 Vet. 
App. 292, 296-97 (1991).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Factual Background

The DD-214 Form shows that the Veteran's military occupation 
was artillery crewman.  

The service treatment records shows that on entrance 
examination in March 1970, puretone thresholds in decibels at 
500, 1000, 2000, 3000, and 4000 Hertz were 0, 0, 5, 30, and 
50 in the right ear and 5, 5, 0, 35 and 35 in the left ear.  
The examiner noted the Veteran had defective hearing.  On 
separation examination in January 1972, puretone thresholds 
in decibels at 500, 1000, 2000, and 4000 Hertz were 25, 45, 
25 and 50 in the right ear and 5, 10, 5, and 45 in the left 
ear.  

On VA examination in November 2004, the Veteran stated that 
he was exposed to noise during service and after service he 
had occupational noise exposure as a carpenter, working with 
power equipment.  The puretone thresholds in decibels at 500, 
1000, 2000, 3000, and 4000 Hertz were 15, 20, 30, 75 and 90 
in the right ear and 15, 20, 35, 75 and 80 in the left ear.  
The examiner expressed the opinion that the Veteran had 
significant pre-existing high-frequency hearing loss, which 
did not appear to worsen during service as the Veteran's 
audiometric thresholds on separation examination did not 
significantly differ from enlistment examination.  

The examiner commented that the threshold shift in the right 
ear at 1000 Hertz during service was temporary, noting that 
on the current audiogram it was 20 dB and that there has been 
a significant decline in audiometric thresholds in the higher 
frequencies subsequent to service.  

The examiner concluded that the Veteran's pre-existing high 
frequency hearing loss was not aggravated by service and that 
it was less likely than not that the Veteran's hearing loss 
was related to military noise exposure/acoustic trauma.  

In June 2008, the Board requested a medical opinion from VHA 
on the medical questions involved in the claim in order to 
decide the appeal.  The Board asked the examiner to review 
the record and furnish and an opinion on the following 
questions:
        
(1). Does the factual evidence of record support a 
finding that right ear hearing loss pre-existed service 
on the basis of the audiometric finding of a 50 decibel 
loss at 4000 Hertz on entrance examination?  

(2). If the response to question (1) is affirmative, was 
there a permanent increase in right ear hearing loss 
beyond natural progression of the pre-existing hearing 
loss, considering the findings on audiometric testing on 
separation examination and on VA examination in November 
2004?

(3). Does the factual evidence of record support a finding 
that left ear hearing loss pre-existed service on the basis 
of the audiometric findings on entrance examination, 
considering the VA standard for impaired hearing under 38 
C.F.R. § 3.385. 

(4). If left ear hearing loss did not pre-exist service, did 
the audiometric finding of a 45 decibel loss at 4000 Hertz 
on separation examination represent impaired hearing under 
38 C.F.R. § 3.385, considering the findings on audiometric 
testing on VA examination in November 2004?

In December 2008, the VA expert, the Chief of Audiology and 
Speech Pathology at a VA Medical Center, responded. 



The VA expert reported that based on VA adjudication 
standards right ear hearing loss pre-existed service, and 
there was no increase in right ear hearing loss since 4000 Hz 
was 50 decibel loss on entrance examination in March 1970 and 
on separation examination in January 1972.  Additionally, as 
hearing loss for the right ear on separation examination in 
1972 was significantly worse than on audiogram in November 
2004, the right ear change in low frequency hearing was due 
to a temporary shift and not a permanent threshold shift.  

As for the left ear, the examiner determined that hearing 
loss did not pre-exist service based on VA adjudication 
standards, however, considering 45 decibel loss on separation 
examination, the examiner found that there was a significant 
change in hearing at 4000 Hz that was more than would be 
expected based on normal aging and satisfies VA criteria for 
impaired hearing.  Furthermore, low frequencies were 
unaffected from entrance examination to discharge examination 
and since 4000 Hz is affected by noise exposure, the examiner 
concluded that the left ear hearing loss was at least as 
likely as not related to military noise exposure.  

Analysis

Right Ear

The Veteran was presumed to be in sound condition upon 
entrance into military service, except for conditions noted 
on the entrance examination.

On service entrance examination, the Veteran had right ear 
hearing loss as defined in 38 C.F.R. § 3.385.  The remaining 
question is whether the Veteran's preexisting right ear 
hearing loss was aggravated by service.  

A lack of aggravation may be shown by establishing that there 
was no increase in disability during service.  Service 
treatment records are negative for any complaints or 
treatment for right ear hearing loss.  



And although the Veteran is competent to describe his 
symptoms, he is not competent to provide an opinion on 
medical causation, that is, whether there was a permanent 
increase in disability or the increase in disability was due 
to the natural progress of the disease.

Where, as here, the determinative issue involves a question 
of medical causation, where a lay assertion is not competent 
evidence, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.

As a lay person, the Veteran is not competent, that is, not 
qualified through education, training, and expertise to offer 
an opinion on medical causation.  For this reason, the Board 
rejects the Veteran's statements as competent evidence to 
substantiate the claim that the pre-existing right ear 
hearing loss was aggravated by service.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

After service, on VA examination in November 2004, the 
examiner was of the opinion that the Veteran had significant 
preexisting high-frequency hearing loss which was not 
aggravated by service, finding that that the threshold shift 
in the right ear at 1000 Hertz during service was temporary.  
The VA expert in December 2008, determined that there was no 
increase in right ear hearing loss during service since 4000 
Hz was 50 decibel loss on entrance examination in March 1970 
and on separation examination in January 1972, and that the 
right ear change in low frequency hearing was due to a 
temporary shift and not a permanent threshold shift.  This 
evidence is uncontroverted.  

For these reasons, as there was no increase in disability 
during service, the presumption of aggravation has not been 
established, and as there is no increase in disability during 
service, service connection by aggravation for right ear 
hearing loss is not established.  Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004).



As the Board may consider only independent medical evidence 
to support its findings as to a question involving medical 
causation, and as there is no favorable medical evidence to 
support the claim of service connection by aggravation, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Left Ear 

The Veteran was presumed to be in sound condition upon 
entrance into military service, except for conditions noted 
on the entrance examination.

As the VA expert explained in December 2008, the Veteran did 
not have a pre-existing left ear hearing disability on 
entrance examination.  Therefore the Veteran was presumed to 
be in sound condition as to the left ear. 

After a review of the record and based on the opinion of the 
VA expert, the Board finds that there is competent medical 
evidence that the Veteran's left ear hearing loss had onset 
during service.  As the VA expert reported that on separation 
examination in January 1972, hearing loss in the left ear was 
shown at 45 decibels at 4000 Hertz and as 4000 Hz is affected 
by noise exposure, the left ear hearing loss was at least as 
likely as not related to noise exposure in service.  

In view of the foregoing, service connection for left ear 
hearing loss is established.


ORDER

Service connection for right ear hearing loss is denied.  

Service connection for left ear hearing loss is granted.  

___________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


